Citation Nr: 0429973	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  98-11 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by myofascial pain.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
vertigo.

3.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The appellant served on active duty from October 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  However, in a February 
2004 supplemental statement of the case (SSOC), the RO 
reopened this claim and denied the claim on the merits.  

The veteran testified at a hearing in December 2000 before a 
Member of the Board.  In January 2001 the Board remanded this 
case for additional development.  Subsequently, by rating 
action in December 2003 service connection was granted for a 
hearing loss disorder and tinnitus.  This was considered a 
full grant of these claims and they are not before the Board.

By letter dated September 3, 2004, the Board notified the 
veteran that the Member of the Board before whom he had 
testified in December 2000 was is no longer employed at the 
Board.  The veteran was offered another hearing and told that 
if he did not respond within 30 days the Board would assume 
that he did not want an additional hearing.  As no response 
has been received from the veteran, the Board presumes he 
does not wish a new hearing.

Although the RO adjudicated the previously denied service 
connection claim for vertigo on the merits, the Board is 
required to determine whether new and material evidence has 
been presented when a claim has been previously disallowed 
based upon the same factual basis.  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has 
listed the pertinent issues on the title page as whether new 
and material evidence has been submitted to reopen the claim 
for service connection for vertigo, as well as entitlement to 
service connection for vertigo.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for vertigo was denied in a January 1946 rating decision on 
the grounds that the physical evidence did not substantiate a 
claim for disability from vertigo, claimed as dizzy spells.  
The veteran did not appeal this decision and it became final.  

2.  Evidence added to the record subsequent to the January 
1946 rating decision includes post service medical records 
from the late 1990's to the present; the additional evidence 
is so significant that it must be considered to fairly decide 
the merits of the claim.

3.  The veteran's dizzy spells, recently diagnosed as vertigo 
and disequilibrium, began during his military service.

4.  The veteran does not have a current disability manifested 
by myofascial pain.


CONCLUSIONS OF LAW

1.  The evidence received by VA since the January 1946 rating 
decision which denied service connection for vertigo is new 
and material, and the claim for service connection for 
vertigo is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2003). 

2.  Vertigo was incurred in military service.  38 U.S.C.A. § 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).

3.  A disability manifested by myofascial pain was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his claims by correspondence dated in 
March 2001 and November 2003.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the March 2001 and November 2003 letters 
generally informed the veteran of the evidence not of record 
that was necessary to substantiate his claims and identified 
which parties were expected to provide such evidence.  
Although the letter did not specifically address the VCAA 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In fact, 38 C.F.R. § 
3.159(b)(1), which includes this "fourth element," was 
cited in the December 2003 and February 2004 supplemental 
statements of the case (SSOC).  In light of the actual notice 
provided, the Board finds that any content deficiency in the 
March 2001 and November 2003 letters was non-prejudicial 
error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  

I.  New and material evidence to reopen a claim for service 
connection for vertigo.  Under 38 U.S.C.A. § 5108, "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  38 C.F.R. § 3.156(a).  An amended 
version of 38 C.F.R. § 3.156(a) is effective only for claims 
filed on or after August 29, 2001.  However, the amended 
version is not applicable in this case since the veteran's 
claim was filed in October 1997.

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The RO has determined that the evidence received in support 
of the veteran's current claim for service connection for 
vertigo is new and material and has adjudicated the veteran's 
claim for service connection on a de novo basis.  Despite the 
determination reached by the RO, the Board must first 
determine whether new and material evidence has been 
submitted in order to establish its jurisdiction to review 
the merits of a previously denied claim.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996), and VAOPGCPREC 05-92.  
Because service connection for vertigo was denied in a 
January 1946 rating decision, the Board must consider as a 
threshold matter the issue of whether new and material 
evidence has been submitted to reopen the veteran's claim.

The veteran filed a claim for palpitations of the heart and 
dizzy spells in October 1945.  This was denied, by rating 
action in January 1946, which noted that this condition was 
not shown by the evidence of record.  The veteran was 
notified of that decision and did not appeal.  The 
determination subsequently became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1104 (2003).  

As noted in the introduction, the RO reopened the veteran's 
service connection claim for vertigo and adjudicated it on 
the merits in a February 2004 rating decision/SSOC.  The RO's 
February 1998 rating decision and April 1998 statement of the 
case found that there was no new and material evidence to 
reopen the claim.  However, the February 2004 SSOC offered no 
similar discussion, denying the claim on the merits.  The 
Board emphasizes that it has a jurisdictional responsibility 
to determine whether a claim previously denied by the RO is 
properly reopened. See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen the 
claim.

The Board finds that the evidence added to the claims file 
since the January 1946 rating decision, including medical 
statements from the veteran's treating physicians, private 
medical records revealing a current vertigo disorder, and the 
testimony at a December 2000 videoconference hearing, bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The evidence includes new medical opinions and treatment 
reports.  The credibility of this evidence must be presumed 
for the purpose of deciding whether it is new and material.  
Justus, 3 Vet. App. at 513.  As this evidence was not of 
record at the time of the last final decision and as it 
addresses directly the basis for the prior denial of the 
veteran's claim, it is "new and material" and the claim 
must be reopened.

II.  Service connection for vertigo and myofascial pain.  As 
discussed above, the Board has reopened the claim for service 
connection for vertigo.  The appeal must now be considered 
based on all the evidence of record.  As the RO has 
considered the appeal on the merits, the Board may proceed to 
do so as well without any prejudicial effect on the 
appellant.  Bernard, 4 Vet. App. at 392-94.

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Background.  The veteran served on active duty from October 
1942 to October 1945.  A review of his service medical 
records reveals that on enlistment examination in August 
1942, he was considered normal except for a left thumb 
disability.  

In an October 1945 discharge examination it was noted that 
the veteran complained of palpitations of the heart and dizzy 
spells since returning from overseas in March 1945.  A 
medical review board found that the physical evidence did not 
substantiate a claim for disability from cardiac palpitations 
and vertigo.

The veteran filed a claim for service connection for 
palpitations of the heart and dizzy spells in October 1945.  
This was denied by a rating action in January 1946, as this 
condition was not shown by the evidence of record.  The 
veteran did not appeal this decision and it became final.  

In December 1997 the veteran filed claims for service 
connection for vertigo and myofascial syndrome.  He submitted 
medical records which reflect that examination by P. Neis, 
M.D., in November 1997 revealed moderate malocclusion and 
tenderness to palpation of the muscles of mastication on the 
left.  An impression of myofascial syndrome was given.

At a May 1998 personal hearing, the veteran testified that he 
had undergone treatment for myofascial pain and vertigo in 
service by a civilian doctor.  During flight school in 
service, he had been scheduled to fly 10 hours to familiarize 
him with flying.  The first time he went up his left ear 
stopped up and he was sent to a civilian doctor and treated 
for about 3 weeks.  Since that time his ear rings constantly.  
He has pressure in the ear, which never equalizes completely.  
He had no records of that treatment nor could he recall the 
names of the treating physicians in service or shortly after 
service.  When he was discharged he reported dizzy spells, 
heart murmur, and hearing problems.  He believed his dizzy 
spells were a result of his hearing problems.  He also had 
vertigo and could not walk down a sidewalk without 
zigzagging.  He has not received any treatment for it in 
recent years.

In a November 1999 letter, R. Simpson, M.D., noted that the 
veteran was being followed in his clinic for long term 
difficulties with hearing loss and tinnitus.  This dated back 
to problems with flight during service.  He apparently 
suffered from tinnitus with some hearing difficulties since 
service.  He noted that:

His VA papers also allude to the same 
instigating event regarding his hearing 
difficulties and chronic hearing loss and 
tinnitus with vertigo.  A review of this 
documentation seems to substantiate this 
gentleman's claim of responsibility 
dating back to service connection for his 
hearing loss and tinnitus....

In a May 2000 letter, the veteran stated that he was tested 
in service for flight training, but was refused training as a 
bombardier:

because of failing a cycle motor test 
having to do with vertigo and the 
equilibrium.  I was then classified for 
pilot training.

At a December 2000 Videoconference hearing, the veteran 
testified that he had undergone treatment for myofascial pain 
and vertigo in service by a civilian doctor.  He had no 
records of that treatment nor could he recall the names of 
the treating physicians during service or shortly after 
service.  He noted that he had new evidence of treatment for 
vertigo from Drs. Simpson and Holt.  He was going to forward 
several letters and medical evidence from these physicians to 
the Board.  He further testified that last year he had fallen 
three times and suffered a back injury while in the hospital.  
He alleged that these falls were caused by his vertigo. 

Regarding myofascial pain, he testified that it began in 
service affecting him under his eyes and on his cheeks and 
face.  He never received medical treatment but just tolerated 
it.  Subsequent to service he had sinus trouble and the 
myofascial pain was connected by his treating physicians with 
treatment for his sinus condition.  

In a February 2001 letter Dr. Simpson noted that the veteran 
was being followed in his clinic for recurrent vertigo, "but 
also may have some neurologic symptoms from a Parkinson-like 
illness."

In a VA examination in August 2001 the examiner reviewed the 
veteran's claims file and medical records noting 
documentation dated in November 1945 reporting dizzy spells 
in February 1945.  The veteran was treated for two months at 
that time and the symptoms were resolved.  The veteran 
reported longstanding problems with his left ear and 
intermittent vertigo since 1945.  He had episodes of vertigo 
about once every 1 or 2 weeks consisting primarily of a sense 
of imbalance and incapacitation for 1 to 2 hours.  The 
veteran complained of right hip pain from a fall 3 or 4 
months prior as well as pain from a rotator cuff injury two 
years ago.  He denied any other myalgia or arthralgia.  He 
developed a gait disorder about 2 years ago, and a tremor 
about 1 year ago.  He had been diagnosed with Parkinson's 
disease and was taking an unknown medication for it.  The 
veteran had been in a wheelchair since a hip injury about 3 
to 4 months ago.  The diagnoses were:

1.  Episodic vertigo.  It was the 
examiner's opinion, "that it is as 
likely as not that this represented 
Meniere's disease which had its onset in 
1945, while this man was in the military.  
He now has an episode of vertigo about 
once every one to two weeks, as described 
above."

2.  Myofascial pain syndrome, not found.

3.  Idiopathic Parkinsonianism, with 
onset approximately two years ago, 
resulting in resting tremor, postural 
instability, bradykinesia and cogwheel 
rigidity.  It was the examiner's opinion 
that this was unrelated to military 
service.  

In a VA ear disease examination in December 2002, the 
examiner noted that the veteran reported longstanding 
problems with intermittent episodes of sporadic dizziness 
lasting for a few minutes, as well as ringing in the ears 
since service.   He denied true vertigo and a sense that the 
room was spinning or nausea.  It was mostly unsteadiness, 
difficulty walking, or maintaining a straight line only when 
standing or walking.  He had largely been confined to a 
wheelchair after a fall at a hospital 2 years ago and could 
not recall the last time he had one of these dizziness 
episodes.  After a review of an August 2001 audiograms, the 
examiner opined that: 

I would have to disagree with this 
patients diagnosis of Menieres disease.  
His hearing loss pattern is not 
consistent with Menieres disease.  
Menieres disease typically has a low 
frequency hearing loss, not a high 
frequency hearing loss. . . .  His 
dizziness type symptoms are not true 
vertigo.  They are more of disequilibrium 
and they only occur when this patient is 
standing.  They do not occur during any 
other situations and this is also 
inconsistent with Menieres disease as 
Menieres occurs sporadically regardless 
_____ typically lasts for longer periods 
of time.  The true etiology of these 
episodes may have an associated otologic 
origin given the history of occurring 
ever since he was flying but at this 
point in time in his life, it is as 
likely as not to be a multisensory 
problem.

In a statement dated in January 2003, the neurologist who had 
examined the veteran in August 2001 agreed that the veteran's 
symptoms were not entirely typical of Meniere's disease.  
However, it remained his opinion that the veteran as likely 
as not had Meniere's disease with symptoms of episodic 
vertigo, tinnitus, and hearing loss, which began during his 
military service in 1945.

In January 2003, the ear disease examiner from the VA 
examination in December 2002 again reviewed the veteran's 
medical records regarding the diagnoses of Meniere's disease.  
He noted that the veteran had previously been diagnosed with 
Meniere's disease by a neurologist secondary to his 
vertiginous episodes, tinnitus, and hearing loss.  The 
examiner again noted his disagreement with the diagnosis of 
Meniere's disease as the veteran's hearing loss pattern did 
not fit the pattern typically seen with Meniere's disease nor 
did his dizzy pattern fit with Meniere's disease.  Neither 
did he have true vertigo.  The physician concluded that the 
veteran suffered from disequilibrium which was a problem 
that, based upon the history provided by the veteran, had 
begun during his military service and had continued since 
then.

In a subsequent VA ear examination in September 2003, the 
examiner noted that this was an ongoing evaluation of the 
veteran's hearing loss, tinnitus, and dizzy spells being 
related to his ear problems since service.  The veteran 
recently underwent an ENG (electronystagmography) and repeat 
audiograms.  The ENG was less than satisfactory because the 
veteran took Meclozine within 23 hours of the ENG test.  
Because of the distance of the veteran's home from the VA, 
the ENG was completed.  However the test results overall were 
poor and unreliable as the veteran had significant fatigue in 
completing the exam.  The diagnoses were vertigo, etiology 
undetermined and Parkinson's disease.  The examiner opined 
that,

I think that the ENG results are 
basically unreliable and cannot be 
considered a deciding factor on this 
patients diagnosis.  The patients medical 
records from his time in service do not 
support a diagnosis of  Menieres disease.  
There is no evidence that he was 
medically treated during those years and 
the patients present findings of a fairly 
bilateral sensorineural hearing loss and 
the lack of any fluctuating hearing and 
the atypical symptomatology as attributed 
to Menieres syndrome makes me think that 
the patient does not have Menieres 
disease.

In a November 2003 statement from the veteran he noted that 
he had no more evidence to submit in support of his claim.  

In a December 2003 letter, Dr. Simpson noted that the veteran 
had multiple disabling conditions, including persistent 
vertigo with some loss of function of his fascial muscles as 
well as dysphagia.

The file also contains VA and private medical records.  These 
include treatment for several disorders including dizziness, 
and vertigo.  

Analysis.  While the veteran complained of heart palpitations 
and dizziness in service, a medical review board found that 
the physical evidence did not substantiate a claim for 
disability from cardiac palpitations and vertigo.  

The VA Schedule For Rating Disabilities currently provides a 
diagnostic code for peripheral vestibular disorders 
manifested by dizziness.  Under Diagnostic Code 6204, a 10 
percent rating is provided for peripheral vestibular 
disorders manifested by occasional dizziness.  With evidence 
of dizziness and occasional staggering, a 30 percent rating 
is for assignment.  38 C.F.R. § 4.87, Diagnostic Code 6204.  
The Note to Code 6204 states that objective findings 
supporting the diagnosis of vestibular disequilibrium are 
required before a compensable evaluation can be assigned 
under this Code.

All health care professionals who have recently evaluated the 
veteran have concluded that he does in fact suffer from 
vertigo or disequilibrium and that he has suffered from this 
condition since his military service.  While the medical 
professionals do not agreed as to whether or not the 
veteran's symptoms meet the criteria for a diagnosis of 
Meniere's disease, it is clear that he has suffered from 
vertigo or disequilibrium since his release from service.  
The VA Schedule for Rating Disabilities provides a specific 
diagnostic code for peripheral vestibular disorders 
manifested by dizziness, thus recognizing this condition as a 
disability for which compensation may be payable.  The Board 
finds that the diagnoses of vertigo and disequilibrium 
provided by VA physicians who have examined the veteran in 
2001 and thereafter establish the presence of this disorder 
and link this disorder to the veteran's military service.  
While there is a dispute as to whether the veteran's 
disequilibrium or vertigo is a manifestation of Meniere's 
disease, the Court, in Alemany v. Brown, 9 Vet. App. 518 
(1996), pointed out that in light of the benefit of the doubt 
provisions of 38 U.S.C. § 5107(b), an accurate determination 
of etiology is not a condition precedent to granting service 
connection.  In view of the above, the Board is of the 
opinion that service connection is warranted for the 
veteran's vertigo.

Clinical record shows that the veteran was first diagnosed 
with myofascial pain syndrome in November 1997, over five 
decades after his separation from service.  At that time, it 
was noted that the veteran had tenderness to palpation of the 
muscles of mastication on the left.  The examiner did not 
indicate that the condition was related to the veteran's 
military service.  Significantly, myofascial pain syndrome 
was not found on a VA neurological examination conducted in 
August 2001 specifically for disability evaluation purposes.  
The VA neurologist who examined the veteran in August 2001 
found no evidence of a myofascial pain syndrome.

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Since 
myofascial pain syndrome was not noted during service or 
until more than 50 years thereafter, and was not found on VA 
examination in August 2001, the Board finds that there is no 
evidence of a chronic disorder in service, and no current 
diagnosis of myofascial pain syndrome is shown.  As such, the 
claim must be denied.


ORDER

Inasmuch as new and material evidence has been received, the 
claim for service connection for vertigo is reopened.

Service connection for vertigo is allowed.

Service connection for myofascial pain is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



